UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2015 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 001-34482 VORNADO REALTY L.P. (Exact name of registrant as specified in its charter) Delaware 13-3925979 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 888 Seventh Avenue, New York, New York (Address of principal executive offices) (Zip Code) (212) 894-7000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x PART I. Financial Information: Page Number Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) as of September 30, 2015 and December 31, 2014 3 Consolidated Statements of Income (Unaudited) for the Three and Nine Months Ended September 30, 2015 and 2014 4 Consolidated Statements of Comprehensive Income (Unaudited) for the Three and Nine Months Ended September 30, 2015 and 2014 5 Consolidated Statements of Changes in Equity (Unaudited) for the Nine Months Ended September 30, 2015 and 2014 6 Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended September 30, 2015 and 2014 8 Notes to Consolidated Financial Statements (Unaudited) 10 Report of Independent Registered Public Accounting Firm 35 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3. Quantitative and Qualitative Disclosures About Market Risk 74 Item 4. Controls and Procedures 74 PART II. Other Information: Item 1. Legal Proceedings 75 Item 1A. Risk Factors 75 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 75 Item 3. Defaults Upon Senior Securities 75 Item 4. Mine Safety Disclosures 75 Item 5. Other Information 75 Item 6. Exhibits 75 SIGNATURES 76 EXHIBIT INDEX 77 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements VORNADO REALTY L.P. CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except unit amounts) September 30, 2015 December 31, 2014 ASSETS Real estate, at cost: Land $ 4,045,042 $ 3,861,913 Buildings and improvements 12,278,443 11,705,749 Development costs and construction in progress 1,389,471 1,128,037 Leasehold improvements and equipment 131,760 126,659 Total 17,844,716 16,822,358 Less accumulated depreciation and amortization (3,364,932) (3,161,633) Real estate, net 14,479,784 13,660,725 Cash and cash equivalents 788,137 1,198,477 Restricted cash 107,965 176,204 Marketable securities 152,927 206,323 Tenant and other receivables, net of allowance for doubtful accounts of $11,640 and $12,210 108,106 109,998 Investments in partially owned entities 1,460,178 1,240,489 Real estate fund investments 555,414 513,973 Receivable arising from the straight-lining of rents, net of allowance of $2,922 and $3,190 885,340 787,271 Deferred leasing and financing costs, net of accumulated amortization of $292,767 and $281,109 572,969 475,158 Identified intangible assets, net of accumulated amortization of $190,543 and $199,821 241,814 225,155 Assets related to discontinued operations 35,142 2,244,481 Other assets 584,150 410,066 $ 19,971,926 $ 21,248,320 LIABILITIES, REDEEMABLE PARTNERSHIP UNITS AND EQUITY Mortgages payable $ 9,159,413 $ 8,263,165 Senior unsecured notes 847,594 1,347,159 Accounts payable and accrued expenses 465,045 447,745 Deferred revenue 377,951 358,613 Deferred compensation plan 117,037 117,284 Liabilities related to discontinued operations 11,520 1,511,362 Other liabilities 434,980 375,830 Total liabilities 11,413,540 12,421,158 Commitments and contingencies Redeemable partnership units: Class A units - 12,258,987 and 11,356,550 units outstanding 1,108,457 1,336,780 Series D cumulative redeemable preferred units - 177,101 and 1 units outstanding 5,428 1,000 Total redeemable partnership units 1,113,885 1,337,780 Equity: Partners' capital 8,517,270 8,157,544 Earnings less than distributions (1,878,716) (1,505,385) Accumulated other comprehensive income 43,593 93,267 Total Vornado Realty L.P. equity 6,682,147 6,745,426 Noncontrolling interests in consolidated subsidiaries 762,354 743,956 Total equity 7,444,501 7,489,382 $ 19,971,926 $ 21,248,320 See notes to consolidated financial statements (unaudited). 3 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (Amounts in thousands, except per unit amounts) For the Three Months Ended For the Nine Months Ended September 30, September 30, 2015 2014 2015 2014 REVENUES: Property rentals $ 526,337 $ 474,978 $ 1,541,454 $ 1,420,608 Tenant expense reimbursements 67,098 65,953 196,234 180,364 Fee and other income 34,161 37,779 112,998 114,530 Total revenues 627,596 578,710 1,850,686 1,715,502 EXPENSES: Operating 256,561 240,088 753,744 707,047 Depreciation and amortization 141,920 114,822 402,999 359,814 General and administrative 36,157 40,384 133,838 128,364 Acquisition and transaction related costs 1,518 1,277 7,560 3,629 Total expenses 436,156 396,571 1,298,141 1,198,854 Operating income 191,440 182,139 552,545 516,648 Loss from partially owned entities (325) (26,034) (8,709) (78,676) Income from real estate fund investments 1,665 24,160 52,122 142,418 Interest and other investment income, net 3,160 7,568 19,618 28,814 Interest and debt expense (95,344) (100,817) (279,110) (301,042) Net gain on disposition of wholly owned and partially owned assets 103,037 2,665 104,897 13,205 Income before income taxes 203,633 89,681 441,363 321,367 Income tax (expense) benefit (2,856) (2,652) 84,245 (6,783) Income from continuing operations 200,777 87,029 525,608 314,584 Income from discontinued operations 34,463 82,168 50,278 118,456 Net income 235,240 169,197 575,886 433,040 Less net income attributable to noncontrolling interests in consolidated subsidiaries (3,302) (9,685) (38,370) (85,239) Net income attributable to Vornado Realty L.P. 231,938 159,512 537,516 347,801 Preferred unit distributions (20,412) (20,378) (60,322) (61,137) NET INCOME attributable to Class A unitholders $ 211,526 $ 139,134 $ 477,194 $ 286,664 INCOME PER CLASS A UNIT - BASIC: Income from continuing operations, net $ 0.88 $ 0.28 $ 2.13 $ 0.83 Income from discontinued operations 0.17 0.42 0.25 0.60 Net income per Class A unit $ 1.05 $ 0.70 $ 2.38 $ 1.43 Weighted average units outstanding 199,609 198,322 199,111 198,158 INCOME PER CLASS A UNIT - DILUTED: Income from continuing operations, net $ 0.88 $ 0.28 $ 2.11 $ 0.83 Income from discontinued operations 0.17 0.41 0.25 0.59 Net income per Class A unit $ 1.05 $ 0.69 $ 2.36 $ 1.42 Weighted average units outstanding 201,273 199,940 200,980 199,668 DISTRIBUTIONS PER CLASS A UNIT $ 0.63 $ 0.73 $ 1.89 $ 2.19 See notes to consolidated financial statements (unaudited). 4 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (Amounts in thousands) For the Three Months Ended For the Nine Months Ended September 30, September 30, 2015 2014 2015 2014 Net income $ 235,240 $ 169,197 $ 575,886 $ 433,040 Other comprehensive income (loss): Reduction in unrealized net gain on available-for-sale securities (7,064) (22,764) (53,396) (7,761) Pro rata share of other comprehensive loss of nonconsolidated subsidiaries (114) (6,028) (1,148) (151) (Reduction) increase in value of interest rate swap and other (289) 4,782 1,788 5,846 Comprehensive income 227,773 145,187 523,130 430,974 Less comprehensive income attributable to noncontrolling interests in consolidated subsidiaries (3,302) (9,685) (38,370) (85,239) Comprehensive income attributable to Vornado Realty L.P. $ 224,471 $ 135,502 $ 484,760 $ 345,735 See notes to consolidated financial statements (unaudited). 5 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) (Amounts in thousands) Non- Accumulated controlling Class A Units Earnings Other Interests in Preferred Units Owned by Vornado Less Than Comprehensive Consolidated Total Units Amount Units Amount Distributions Income (Loss) Subsidiaries Equity Balance, December 31, 2014 52,679 $ 1,277,026 187,887 $ 6,880,518 $ (1,505,385) $ 93,267 $ 743,956 $ 7,489,382 Net income attributable to Vornado Realty L.P. - 537,516 - - 537,516 Net income attributable to redeemable partnership units - (28,189) - - (28,189) Net income attributable to noncontrolling interests in consolidated subsidiaries - 38,370 38,370 Distribution of Urban Edge Properties - (464,262) - (341) (464,603) Distributions to Vornado - (355,945) - - (355,945) Distributions to preferred unitholders - (60,213) - - (60,213) Class A Units issued to Vornado: Upon redemption of redeemable Class A units, at redemption value - - 437 46,693 - - - 46,693 Under Vornado's Employees' share option plan - - 198 14,205 (2,579) - - 11,626 Under Vornado's dividend reinvestment plan - - 11 1,068 - - - 1,068 Contributions: Real estate fund investments - 51,725 51,725 Distributions: Real estate fund investments - (70,875) (70,875) Other - (397) (397) Conversion of Series A preferred units to Class A units (1) (41) 2 41 - Deferred compensation units and options - - 6 2,047 (359) - - 1,688 Reduction in unrealized net gain on available-for-sale securities - (53,396) - (53,396) Pro rata share of other comprehensive loss of nonconsolidated subsidiaries - (1,148) - (1,148) Increase in value of interest rate swap - 1,783 - 1,783 Adjustments to carry redeemable Class A units at redemption value - - - 295,713 - - - 295,713 Redeemable partnership units' share of above adjustments - 3,082 - 3,082 Other - 700 5 (84) 621 Balance, September 30, 2015 52,678 $ 1,276,985 188,541 $ 7,240,285 $ (1,878,716) $ 43,593 $ 762,354 $ 7,444,501 See notes to consolidated financial statements (unaudited). 6 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY - CONTINUED (UNAUDITED) (Amounts in thousands) Non- Accumulated controlling Class A Units Earnings Other Interests in Preferred Units Owned by Vornado Less Than Comprehensive Consolidated Total Units Amount Units Amount Distributions Income (Loss) Subsidiaries Equity Balance, December 31, 2013 52,683 $ 1,277,225 187,285 $ 7,151,309 $ (1,734,839) $ 71,537 $ 829,512 $ 7,594,744 Net income attributable to Vornado Realty L.P. - 347,801 - - 347,801 Net income attributable to redeemable partnership units - (16,552) - - (16,552) Net income attributable to noncontrolling interests in consolidated subsidiaries - 85,239 85,239 Distributions to Vornado - (410,724) - - (410,724) Distributions to preferred unitholders - (61,099) - - (61,099) Class A units issued to Vornado: Upon redemption of redeemable Class A units, at redemption value - - 227 22,668 - - - 22,668 Under Vornado's Employees' share option plan - - 199 12,350 - - - 12,350 Under Vornado's dividend reinvestment plan - - 13 1,387 - - - 1,387 Contributions: Real estate fund investments - 5,297 5,297 Other - 5,000 5,000 Distributions: Real estate fund investments - (182,964) (182,964) Other - (643) (643) Transfer of noncontrolling interest in real estate fund investments - (33,028) (33,028) Conversion of Series A preferred units to Class A units (4) (193) 6 193 - Deferred compensation units and options - - 5 4,646 (340) - - 4,306 Reduction in unrealized net gain on available-for-sale securities - (7,761) - (7,761) Pro rata share of other comprehensive loss of nonconsolidated subsidiaries - (151) - (151) Increase in value of interest rate swap - 5,846 - 5,846 Adjustments to carry redeemable Class A units at redemption value - - - (144,231) - - - (144,231) Redeemable partnership units' share of above adjustments - 109 - 109 Other - (6) - (297) (2,372) - - (2,675) Balance, September 30, 2014 52,679 $ 1,277,026 187,735 $ 7,048,025 $ (1,878,125) $ 69,580 $ 708,413 $ 7,224,919 See notes to consolidated financial statements (unaudited). 7 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Amounts in thousands) For the Nine Months Ended September 30, 2015 2014 Cash Flows from Operating Activities: Net income $ 575,886 $ 433,040 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (including amortization of deferred financing costs) 420,494 423,959 Straight-lining of rental income (108,529) (56,983) Net gain on disposition of wholly owned and partially owned assets (104,897) (13,205) Return of capital from real estate fund investments 91,036 215,676 Reversal of allowance for deferred tax assets (90,030) - Net gains on sale of real estate and other (65,396) (57,796) Distributions of income from partially owned entities 51,650 42,164 Amortization of below-market leases, net (45,918) (32,663) Net realized and unrealized gains on real estate fund investments (38,781) (131,558) Other non-cash adjustments 35,190 28,691 Loss from partially owned entities 7,961 77,426 Impairment losses 256 20,842 Defeasance cost in connection with the refinancing of mortgage notes payable - 5,589 Changes in operating assets and liabilities: Real estate fund investments (95,010) (3,392) Tenant and other receivables, net 1,892 (2,775) Prepaid assets (77,899) (85,372) Other assets (92,413) (68,833) Accounts payable and accrued expenses (5,799) 36,949 Other liabilities (16,168) (3,190) Net cash provided by operating activities 443,525 828,569 Cash Flows from Investing Activities: Acquisitions of real estate and other (388,565) (95,546) Proceeds from sales of real estate and related investments 375,850 335,489 Development costs and construction in progress (339,586) (368,571) Additions to real estate (207,845) (171,660) Restricted cash 201,895 101,592 Investments in partially owned entities (144,890) (91,697) Distributions of capital from partially owned entities 31,822 8,130 Investments in loans receivable (25,845) (11,380) Proceeds from repayments of mortgage and mezzanine loans receivable and other 16,781 96,504 Net cash used in investing activities (480,383) (197,139) See notes to consolidated financial statements (unaudited). 8 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF CASH FLOWS - CONTINUED (UNAUDITED) (Amounts in thousands) For the Nine Months Ended September 30, 2015 2014 Cash Flows from Financing Activities: Proceeds from borrowings $ 2,876,460 $ 1,713,285 Repayments of borrowings (2,539,677) (343,354) Distributions to Vornado (355,945) (410,724) Cash included in the spin-off of Urban Edge Properties (225,000) - Distributions to redeemable security holders and noncontrolling interests (93,738) (208,773) Distributions to preferred unitholders (60,213) (61,102) Contributions from noncontrolling interests in consolidated subsidiaries 51,725 5,297 Debt issuance costs (37,467) (40,424) Proceeds received from exercise of Vornado share options 15,273 13,738 Repurchase of Class A units related to equity compensation agreements and/or related tax withholdings and other (4,900) (637) Purchase of marketable securities in connection with the defeasance of mortgage notes payable - (198,884) Net cash (used in) provided by financing activities (373,482) 468,422 Net (decrease) increase in cash and cash equivalents (410,340) 1,099,852 Cash and cash equivalents at beginning of period 1,198,477 583,290 Cash and cash equivalents at end of period $ 788,137 $ 1,683,142 Supplemental Disclosure of Cash Flow Information: Cash payments for interest, excluding capitalized interest of $40,924 and $46,517 $ 256,254 $ 317,162 Cash payments for income taxes $ 7,640 $ 9,407 Non-Cash Investing and Financing Activities: Non-cash distribution of Urban Edge Properties: Assets $ 1,722,263 $ - Liabilities (1,482,660) - Equity (239,603) - Adjustments to carry redeemable Class A units at redemption value 295,713 (144,231) Transfer of interest in real estate to Pennsylvania Real Estate Investment Trust (145,313) - Write-off of fully depreciated assets (127,788) (103,184) Accrued capital expenditures included in accounts payable and accrued expenses 95,535 103,032 Like-kind exchange of real estate: Acquisitions 80,269 50,159 Dispositions (213,621) (50,159) Class A units in connection with acquisition 80,000 - Financing assumed in acquisitions 62,000 - Marketable securities transferred in connection with the defeasance of mortgage notes payable - 198,884 Defeasance of mortgage notes payable - (193,406) Elimination of a mortgage and mezzanine loan asset and liability - 59,375 Transfer of interest in real estate fund investments to an unconsolidated joint venture - (58,564) Transfer of noncontrolling interest in real estate fund investments - (33,028) See notes to consolidated financial statements (unaudited). 9 VORNADO REALTY L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization Vornado Realty L.P. (the “Operating Partnership” and/or the “Company”) is a Delaware limited partnership. Vornado Realty Trust (“Vornado”) is the sole general partner of, and owned approximately 93.6% of the common limited partnership interest in, the Operating Partnership at September 30, 2015. All references to “we,” “us,” “our,” the “Company” and “the Operating Partnership” refer to Vornado Realty L.P. and its consolidated subsidiaries. On January 15, 2015, we completed the spin-off of substantially all of our retail segment comprised of 79 strip shopping centers, three malls, a warehouse park and $225,000,000 of cash to Urban Edge Properties (“UE”) (NYSE: UE). As part of this transaction, we retained 5,717,184 UE operating partnership units (5.4% ownership interest). We are providing transition services to UE for an initial period of up to two years, including information technology, human resources, tax and financial reporting. UE is providing us with leasing and property management services for (i) certain small retail properties that we plan to sell, and (ii) our affiliate, Alexander’s, Inc. (NYSE: ALX) Rego Park retail assets. Steven Roth, Chairman of Vornado’s Board of Trustees and its Chief Executive Officer is a member of the Board of Trustees of UE. The spin-off distribution was effected by Vornado distributing one UE common share for every two Vornado common shares. The historical financial results of UE are reflected in our consolidated financial statements as discontinued operations for all periods presented. 2. Basis of Presentation and Significant Accounting Policies Basis of Presentation The accompanying consolidated financial statements are unaudited and include the accounts of Vornado Realty L.P. and its consolidated subsidiaries. All intercompany amounts have been eliminated. In our opinion, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and changes in cash flows have been made.
